Case 4:20-cv-40037-TSH Document1 Filed 03/24/20 Page 1 of 28
sf é D 20

 

 

AO 241 Page 2
(Rev. 01/15)
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District:
Docket or Case No.:

 

 

Name (under which you were convicted):

Ar hoc Burin a
Prisoner No.:

Place of Confinement :
Wwortesle— fret Ja, HOS F/ 1]

Petitioner (include the name under which you were convicted)

 

 

 

Respondent (authorized person having custody of petitioner)

4) 4 PrvaaS? laws
iy” Uv = LN . a
Ar Fhe Burs ha State. of MasSachuseP4s

 

 

 

 

 

The Attorney General of the State of:
™>

PETITION eS = =a

ref = eS

oH =o ia

a4 ir
Ssa3 is = au
1. (a) Name and location of court that entered the judgment of conviction you are challenging: = = ~~ Om
©

er on & 7 =a = ©

Worcester Aurerrvar Cour nl = mn

, 25 > 5

a a a Ma. in _S t a _ m

 

_ worcester Mo 0/40X ee
(b) Criminal docket or case number (if you know): DfT LBEESC [~ (XM) Y 6 ~

Nok 0F 26Rb— 2oleZ

 

(a) Date of the judgment of conviction (if you know):

 

 

 

 

 

 

 

 

 

2:
(b) Date of sentencing: Ma 12 Qos
3: Length of sentence: 8 ate / da ¢ 4 ly pres tL s
4. In this case, were you convicted on more than one count or of more than one crime? A Yes O No
5. Identify all crimes of which you were convicted and sentenced in this case:
EX? los) VES
Tested pile Proitert¥
D estruc tina tole bes Perk
Burk Per Se na. | t 7
6. (a) What was your plea? (Check one)
O (3) Nolo contendere (no contest)

O (1) Not guilty
4_@2) Guilty oO (4) Insanity plea
AO 241
(Rev. 01/15)

Case 4:20-cv-40037-TSH Document1 Filed 03/24/20 Page 2 of 28

& ws EB

Page 3

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
O Jury O Judge only
Did you testify at a pretrial hearing, trial, or a post-trial hearing?

O Yes FL No

Did you appeal from the judgment of conviction?

Yk Yes O No

If you did appeal, answer the following:

@Naneoteou: —— Warcesder SuPbrioe Lou t

(b) Docket or case number (if you know): LF8S oF EO 4b6A 7
(c) Result: Denil dL ( mtval - fevrew Collateral Proce edin§ |
(d) Date of result (ifyouknow); = Myre 4 7 Oaae)

(e) Citation to the case (if you know):

(Grounds raised: — Ttendimmal and. EGreSiovs Lovernment
miston duct Preceded. burltY Plea. renderin® (+t ynvalhd,
Gveramtnt Indrteractetoth Farettaz detbose_*
Bras Ty d $eS8 i Teed Fosse hod bls Lormtel Sor

Process AY v/t Ple Afanthes ake Govern 77ER f-
LN Vidlatiton of Ceti tion ad! PruseVS .

 

 

 

ra
(g) Did you seek further review by a higher state court? wy es O No

If yes, answer the following:

(1) Name of court: . led_ Nahve. ol AY ree Or 03/ Ib [2030

(2) Docket or case number (if you know):

(3) Result: Fer dim ‘

 

 

(4) Date of result (if you know):

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 3 of 28

A af he

AO 241 Page 4
(Rev. 01/15)

(5) Citation to the case (if you know):

 

(6) Grounds raised:

 

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes PPn.No
If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? Javes O No

ll. If your answer to Question 10 was "Yes," give the following information: \
(a) (I) Nameofeout: §— SuPten7e. Iudizin! Kaw / il Cousitt

 

(2) Docket or case number (if youknow): <j0 AF /Y2 (30143 SIC ld 49.2

(3) Date of filing (ifyouknow): ([gte 62/9

(4) Nature of the proceeding: Advisor Y Man damwS (o£ 14a) All 3

(5) Grounds raised: State st Onec tian vader Rule 30 7EY
as aie does not Comfort twith denrandSs /
Dee} Ymcess and_ £44! Pratectia~ Liayse s / ,

Rule 30Ch) | Im SGnr2@. Curt LY Sane Uud Jes

Loko (Mz t- jon SE Lherr Dus s7S Lor duet
vislates due Ymee<s .

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
(PrYes Ke
(7) Result owl Ar8urzen } ARE

(8) Date of result (if you know): tht> ki Wp Kd Ss u/ }

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 4 of 28

Falls

AO 24] Page 5
(Rev. 01/15)

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 5 of 28
© of 8

aN
AO 241 Page 6
(Rev. 01/15)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: Ja ves O No
(2) Second petition: O Yes O No
(3) Third petition: O Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: a ae e Fre ius boven tal etl me deel Provoded

hurt] I+Y ? (eo ronderin it invaly vis fred. Asien tn. LY

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Dr _1a/p618014 iud9e_kentorr- walker ckosle%e_lawsuis were fled

aSainst berser? and athers. Dn \@//4/ Aol 7 Jud§e rehsed. drs

branger Case. Hen otncked G Faw detprdant bY refusin® to

docket his t-Se rtiens. Subsetuent Jude Wen recieved.

Pip-se Orinbus Mota tor d distavert in_ OR Lurk Sernie to A. ae

Mer odo S Gq!) Now ed potion Pro - Se@ Lpbin isd 15 ution Were eet
bein4 decketed. . Atler Sattesn7 DY Jud 9@ Motion Wid watcedind oa

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 6 of 28

Vat Za

AO 241 Page 7
(Rev. 01/15)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

i Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: A. fe : Mo. Ry | ie: 30 (c - ) 30 (b)

Name and location of the court where the motion or petition was filed:
Wortester Suferior Lout Wwarcester MA 0/608

Docket or case number (if you know): | BYS~C CLOUEBR

Date of the court's decision: March 4. AdakDd

ResuleGatecdva copy othe courdéoplnlonor onder; ifevallebid) Hewes badd ee
a beariad on ments

 

 

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes Px
(4) Did you appeal from the denial of your motion or petition? Om ves O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? x Yes O No

i
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: = yyy es le- Ba yor 127 ce a
asx Moi 5+ Warteste- MA 0/607

Docket or case number (if you know):

Date of the court's decision: FP dA ro >

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 7 of 28
[6 ot 2o

AO 241 Page 8
(Rev. 01/15)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: R | | § 4

 

 

 

GROUND TWO: ) Mul drPle. Branches ae Ceeeee rans Sressed.
Sera hin ot Powers tes (neice. O Fora th. de En dant ds

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

abandon bis detose UL Gust Ard Li Const Amend 614

wud de Wren , pre 055/'5 fim F Lilerk MsGis trate and.
Pmséfe doce were all in Veored. bY YPrm-se Jat the Clerks
were rot dackelia® his stions (Kirtoe - walker also) Tin Bb
Jan-fFek, A018, Jvdije Wrenn revhed “ wen Wwe will have *
See His Jets dockeled Creferia 3 ty Orem bus Motion tor Di stave? 7
Mohion ins then ever docketed. after Served im ner oe,

(b) If you did not exhaust your state remedies on Ground Two, explain why: = (_J\5 d er Becroll Aud, D-

 

 

 

 

(c) Direct Appeal of Ground Two:

(1) If you appealed from the judgment of conviction, did you raise this issue? oe Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: A | M Ru } eC Bala 5 a 0 ( b |

Name and location of the court where the motion or petition was filed:

larcesten Sv7rer a LZ. Qt t

 

Docket or case number (if you know): [SRC FF ONGSE 2
Date of the court's decision: Macc. L Ou, AAS
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 8 of 28

// ak Ze

AO 24] Page 9
(Rev, 01/15)

Result (attach a copy of the court's opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion or petition? O Yes No
(4) Did you appeal from the denial of your motion or petition? Le Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? O Yes O No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Lep res te i aa rL>/ we ae

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Two : A II + <
nteck EA
GROUND THREE: Cavern womeest / iter Crence. luith Selt- revresen be Hiss

 

ne ped ee Anzem doen £ eect it edments to Weserve =

aber ap bhe Materia | be Chanses i Preece d d, pha
Jot. Cre, Arye. bode IY

 

 

 

= Facts: De peedin t Preseaded. Lhe DYern Loor?t jkr ee Om
feb Bol? 4 Vito| Mobmn far discover’. Court Vindrttivelf
deste d. Potion aut at Vefsmine Tf 1 terests.

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 9 of 28

(i wl Be

AO 241 Page 10
(Rev. OL/15)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? ya ves No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: A fi M (2.5 } e_ ZO (a’ 40 (b)

Name and location of the court where the motion or petition was filed:

lrorcester Sv FOr ge Kaa

 

 

 

 

 

 

 

 

Docket or case number (if you know): (Es OT HOGS a
Date of the court's decision: Mal o4 BAAD
/ . :
Result (attach a copy of the court's opinion or order, if available): Den: £ x
(3) Did you receive a hearing on your motion or petition? O Yes ¥ No
(4) Did you appeal from the denial of your motion or petition? 4 Yes O No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:

__ eormestar Sp feriar Coorl _
Docket or case number (if you know):

Date of the court's decision: Hea5 Ae a

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

 

 

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 10 of 28

/2 af Bn

AO 241 Page 11
(Rev. O1/15)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

GrounpD Four: The state. has Closed. Petitioner & Ce ieativot
Proceedin As _ fern PAN insfection a the Bers Nis oh

 

eaiedh as Ti, es 2 z Api. ae ted oo = ‘6 4j¥1 1,
Amendment rrohts to CO Suis Pub wie terol First ee a.
cidhts 4p sfeech to hear, te Sather ee an a.
Srans 9resse d_ dee? 4 rooted Prince PleS ot Due Process Which
Sorbid Secret, emai Criminal Prove edinds loith inherent
don3ers to Veedsro, U.S. Const. Acend ), 6 and I

(b) If you did not exhaust your state remedies on Ground Four, explain why:

Bel ha Hoes bas dust beer pate. ALare by AP Pellagt
Conse! Poul Stewart On March do, 2090.

See. At tach mer + Foti * Graal Fawr

(c) Direct Appeal of Ground Four:

 

 

(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue thretigh a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 11 of 28

LF nf Bes

Fact S sro els Fou r

l Du 04/03/ a0ad Potrhener Prsverl? Sou 9 hb hy
Actess trial Gaoed p thi With o lam? Zetec CD

COPY ORDER FOR M py david a tTudi $end
and a. Cert Seate alll Ss ‘Ce otto AN Pan de

os Clerk Mo. %istrate wor DN i 90 real Lire
duties to Prourss fe Buest i hear the Crimatrso |

Proceéd in S oT Cuestian 5

S.. Pedihia rer re Peated- re 4tvest ib QCCESS

OS Slated. bh 7) 4. @e

Audi Or drawscr: Pes.
fa Tune 8089 an No va72ber

the Same None

Aci".

g. Clock titted 1. denket onveR Fors

S Tr March ADAD APPellaat S nde? Pes

2S

Stems} CLontdacted_ Clerk to access elord as
Ad ts traditvonall ¥ Saved. on State PTR
S¥Stem) lwaS Closed ac Unavailable ds
Yobla or AttorneT access.
Case #:20-0v-40087-TSH¥~ Document 1 Filed 03/24/20 Page 12 of 28

State PANDO Be Te an eller t t» Lorecea |

The rere tisne a To divi | misconduct fhe Slate haS
Closecl. Phe Felitiomer § oes [race edn Rs vores

Obie | / sort cra | eects of
DOIWC ISP EeC lara 3) bite. Strv in V Pare

the adin'ni' tra. ae e of. eelive. LPP I bit, q ghee
Petr luner ot his SIWth Amend men p ri$hts de

GQ Qyie Public died Uudio'e Proce edit Bs anh

First Anendiment Trthls ds hear aather intarmatia,
ln Free SPeech, and. & @ transfresce d. dee?/F
coated Prine: Pies of Due PrecesS tohich,

Pyrbide Closed. Crimnir | Prive KS Bm WOLD al Adis
ratns bistante distriyst for Secre Praceedin 3
Case 4:20-cv-40037-TSH Document1 Filed 03/24/20 Page 13 of 28
Ser Ae

5 . Adare + Stewart re ues cel. Pipe

od lalélaociz, 1a//4)aoré A/1alaor’, and
08/15) holt

f. Clerk Blaled. Pha fed tee ge bax

( Defendant in IS8Scr 00462» never ertered the
Lourtroona So there was mo Audis and. Laurt
retorted. aPParrent!Y never transeribed anf
relevant YoceedinS belavuse Phe Coase Was

never Lalled..

Be Pudsle. Past Part at: 01 /a9/ 20/9

halds atherinise . Pep ewer LOOS siete IS
Cart DEGAS Tar bis discover 4 rr9bts +
bai) and. foe a neta! decision SSialhon

ct The State bes 7 eoezen tesa (up Nablic

hl menor wen al APPellamt Cansel the abld? bo hear
9D) (alat tay le Yiece te a China / Proceed. alleJed_
Is have. Violated. Biltol RiThts ana $2 of Pouers.
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 14 of 28

Te a F Bs

AO 24] Page 12
(Rev. 01/15)

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OO Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

i ata. not bave Fised | bor fost (ravizt opis (x LOS
dented. initial — VevieL2 Counse | ). Rule 30 (4) Motinw
(nas denied on Marth 4 2030. Atlee? Stewart
‘ndermed me pn March 19-80. 2030 that he has

beer blacke d_ Ver access tp Audin Or transcri Pts
bY OvortS Clerks Who Stale. T never entered. Ese begs.

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 
AO 241

Case 4:20-cv-40037-TSH Document 1 Filed 03/24/¢p pagent? & 28

 

 

 

 

 

 

 

Page 13
(Rev. 01/15)
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? Yes O No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not
presenting them:
(b) Is there any ground in this petition that has not been presented in some state or federal court? Ifso, which
ground or grounds have not been presented, and state your reasons for not presenting them:
14. Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

that you challenge in this petition? ja Yes O No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

raised, the date of the court's decision, and the result for each petition, application, or motion at Attach a copy
of any court opinion or order, if available. Drs ive ni ( 2 in i Massa x

Chose 4216 - WOOLY

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? yo Yes O No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues
wet STC. 1098, Gi loc 90064 (Lok) alse
ao 8a4i(a) twill First Cirru,t Avrals (s
PeALLIA —

 

 

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 16 of 28

IZ a 30

AO 241 Page |4
(Rev. O1/15)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing:

 

 

(b) At arraignment and plea:

 

 

(c) At trial:

 

 

(d) At sentencing:

 

 

(e) On appeal:

 

 

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes No

(
(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed: Mal’ / | , AO / x
(c) Give the length of the other sentence: as ” i; An Y/ Hi IY ert 7

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

 

future? a O No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

Filed Ale Zola ie APre} Bo !? - broFerlY
Se@rved_ vuPon ABPPesi27S Merdres +haer Grerde
te Role 26Cb) jn MAY This Shall toll
gave ) Also Se ¢his Case she.
Dental oY access A Ahe retord. Clear\y
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 17 of 28
MV ot Ba

AO 241 Page 15

(Rev. OL/15)
weet FE uehablo Tale ws Facks
im 4rtunds Four ClearlY 5%ea fF ¥ the relevant
Yorhans at the reftor d. Sa dL. His evan Vie.
ol! Sula Pittact tints teas telitols tad 2
140 Hoss V Snyder adda v.s. DIFt. LEXIS
FI+t CA. No 93-68A GMS

 

 

 

these are Seérioavs SuPer Claims
Owd fevieh? (8 Lrvcia! tp the No tiara /
unetian at dne SvPrene Law at be
Land.

 

 

This 15 Senpus PeoPrle . Mer and.
amen thrv3ls aut cur Notions Aistor?
Sacri freed theif lives on Beach Frants,
Tre? ica 14 lords , and_ the Frelds at EvIOre.
& Nerth Amerrca to UP bald Find: rent |
“fights vrecklessiy’ discarded. in this
Case. “t+ 16 ¢he Dutt of this Habeas
Cour’ ts Give Force and effect Jo those
Sacritrees om bebal? of phe United.
States Loanstrty Sieh eat: the rermhblic it Stans.

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 4:20-cv-40037-TSH Document1 Filed 03/24/20 Page 18 of 28

aD ob =.

AO 241 Page 16
(Rev. O1/15)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: ly tlw LY de la yy Lo } ty) a
Wai ler } Gllooat fo editmmer a Lambie nen ¢ b Y
PRdutin i the Hraysiry PS ity: Dyettines BOs sure L, am

or any other.relief to which petitioner may be Teh

wre apes "| ke CD ics erase Ou their PoreCone ANC: e
will Such arderS, belyre reatness sf Lostod® att

Mat 05 8030 | |
) : : Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on More bs 4) /) ans Dont date, year).
eh eae

 

 

Executed (signed)on /) 4 p XY Z AYY» (date).

Whi he.

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 
Case 4:20-cv-40037-TSH Document1 Filed 03/24/20 Page 19 ot 8 od 35

War ted States Disdee Lovet

Arthue RBRura ha 72

VY,

Leia Ss G Fvan$elidas
State of Me. ssec_he $e#48

DECLARATION ION SuPRRT OF

TIMELINENESS OF PETITION AND
WHY A RIGID INTERPRETATION OF AEDPA
§ aas4(d) “ PoRTENDS SEROUS LONST/ T -
UTIONAL CoNFLICT WITH FEDERAL COURTS
ARTICLE 1/1) PowER™ UNDER U.S. CONST ART.

1 89 Cha | ART. VI. C12. AS SomE CouURT
MUSY DECIDE PETITIONER'S SyPREMACY
CLAIMS

TL Arthur Bure har, 6tabes Lr arn phe Petit mone
im the above -pohtled Peditian for writ of habeas

CorPus. XL moake tArs declaration that with fre

and_ Ve duvenc? rc Ai GeatlY brouShy wry Federa | Claims
he the Hote fr Lorrectian » L£ bes Blocked. Gnd.

Stonewalled. bY delaY and_ Valores, tutiorea | YACeSS -
Case 4:20-cv-40037-TSH Document 1 Filed’03/24/20 Page 20 of 2p: .

QI ak Bo

f. om 03/411 2or4 Piammdelt Cred ADA damaSe Clan

i48scevadade ( aller fp rs¢ Bae Wos pbstructed ) oNieanD 4B

mon fe J 4 pM '
Pre qersytioin, Gind fresec Hom lerks

es os dle ft Pine Ay te prwoe
ba tee eb Le we ke I it Naw MELEE OR

hGes indertere dd with F JH dedinge bor -etalrad
fod Fes intér vere boi averto. Getinse Lsassre rahon
under 4a use Slado3 (o)Cb).

a. O45 04/o4/aol4 Pedi tianer Pieda Post - lor ether
Mabon Under Mass » R. Crim. PB Bola), alledind the fmtent—

d. e9re Jiovs bov- mrslon dv ct P-eceded. hrs Built Y

onal Gy.
‘dation LOS noaterra | bo

Pleo. and Such - terference/ sntrm:
Lis dedense.

dron er Dited CG. mato ms ye Aiscovery

Role 20(c)C3). Moterral Sought lias Courtroom Audra in
tshrch Liaw | Validate Clain. Lhat the eXetutrve Prasec-

vter and Tudrcra\ Clerks / sud Jes Joie & hon and.
destroyed & vrtal Faretta motion for discover’ Presented

in, Aen Court»

Ais Chorvee to o bowd an

3. Dn 04/09/4019 Pet

GD 04/091 2014 Peditramer alSo Provided. the Clerk with
a Lom Preted CD CoPY DROER FoRM with affidavit of indi Sency
and. Cerisbrate. of Service to OPsind Part?.

3 Clerk MoSistrate his wiltull ¥ bled. { Perlorm hes duly
Moss Re. Cri r. Rule IAA. Court Audio Vinadrcates Pett ltoner’s
aterterence Clarm& and incu! Pates Prnsecutor and. Clerks GS

oath breakers.
Case 4:20-cv-40037-TSH Document1 Filed 03/24/20 Page 21 of ‘A
3 ot 3p

G. OA p5/30/ 20149 Petitrn ner (£ Stele Prekoe trom
LOGS revakéed. Ove. a. Short Sentencé ot [& Months, lad
davs Credit Was im Pa 5 @cdt_in Violation os the ADA,

f Oo " * /| Neg / a _i
7 Ae pc lac! 2214 Oot ver rmem tilea@a sost-

Conviction me ten Moss . Re Liven, PF. Kole 2o(b) ty
Vacate. Plea ow d. enter a digr7rss el Lsid hy Prejudree

8 On 05/30/4014 Petrtroner G SGiK Nie da 770 hom
Sor distaver a ( Court Avudre ),

4. In early June A014, Poly braner bedon Lb lorite

lhe Court Clerk retvestin 3 CoPies oh the Case Ne to Fre-

Pare a delense, to include CO LY ovder Foren, & cory of case fie -

io. Clerk 19 nored. re bvest for Material. NO Gn Siwer
hy (e%ueSF boas discrimination Ve We ADA Claim od NI.

I. Petitioner mow Started. Sendin Mail to Couet -
house bY Certfied delivery Anather ComPleted. CD LaPrY
ORDER ForRM reduestind relevant dates of our troom
Qudis. Adan twith AN davit of Trdidenc. 7 and Certificate

oY Servite to orPass in A Party.

id. Forms ie audio Lvuere SPolsated_byY the

Court dePrivia d meanin ey) ateess ond. Etual Protect
ob the Iaus. Such unfatrness has imfaired Post -

Conviction detonse b has 1 Plircoted. the intear/t y of
dur adversarial SYStem oh tToustice
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 22 of 28
24 of Ba

3. dw 06/24 12014 Peditroner Med a@ mokon

fs - Dott Gand. Neer hearin SS wrth SPeer iva re $veSs ts -
Mohion reLuested_ fan ‘f ( disputed. viol latins ot federal re ghds
1a iSSuUed in the COS® be [esol Ived i iin Coy mPlete

Gand pod tier

ComPlrancé. lotth the due Process Clause of Const Amend.
[4 an d_ Stondards sel out in a8 use § aasa (Lyla) 32a54 (e),

See Extb/t 25- 2% This is delaYed. bY ineNechive Pacess.

(4, Pedrbis ner in abave motion reGueste d. (a)
nvetral decisvan ~moaker? Ch) No dela’ 2 Bal hearin3
to Protec + erroneais defrivation ot Ithert¥ 5 (Cd)
ComPrehensive. Pre-trial docu mentor Preld 2 (€) javest 9-
Oto aP Pointe d by fourt for the inde Sent Ped tione i (Lf)
Corel! Pleadin 4S 7 09) Mmodtron Practice > fh) evrdent-
rarY hearen 4s 3 and. (7) GPPomntment ot foval and

eMetve standby Lomsel e

i

IS. Petitracer” be%an to write. Clerks offree re2uast —
CoPres o& the record. te Prefore a defense. Clerks
oS Noe would Send mY intemPlete fortinns of the record,
ther. documentin’dY they were Sendin3 CoPres. see, file vel! nbr,
lOa- 108.

I6 . Peti tiger Dried De extraordinoar ¥ relied boi th
States AiShest Gort. rt loos denied. without ao hearin

and 0 PPea\ Iwas ObStructed bY resfoadent Shenitf. see Nie
reverence Wir ldo, tol.
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 23 of
AS ot _3-

IZ After bein 9 beahn evdall) on ot/ox! 2019, bY

resforn dent She riff ( 47 Grounds ZL ) Pet; taner Las
om Suverde Wwateh. Havin endured over abo Sutures front

Surérde. attemPts, P| Plaintit? reduested. a?Pointinent of

Lounsel sn a ReDuest for Reasonable Accomm dation

he access the Lourts. See Affendix Exhibit )2. Also see.

Pile re? abr. lab.

18. Petitioner Stated he Could no lon%er endure.

access Aarcrers e@rected. te discriminate, ForPose tu]
delo4¥, and_imPead access. Further statin? these. Gurl
James Puttin fetitioner at risk otf seit hari dy a. Jy

malor LePPressran -

14. Petitioner with Korte and Effect” retuested
aPPointn ent of Coonse /,
ao. State Jod9e. Kenton ~ wal ker’ Beried ‘Look ho

action Stabind there 1S bho LOS2 ferdin A * LomPlaints
avrear \o be Cin) in nature. No achion rebuired~ see,
Bile ret nbr. JOF.1 (dated. 08/057! 20/9 ).
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 24 of 28

Ab ok Be
QI. Politiener’S rule 30th) Post-Convic hiort Motion
IS Gninitial revvens Collotera\ Proce edirrS, $0 Gruvernrentl7
ne aPPointment a} Counsel no interachve Process to

Aattommo date disability as all Proceedure rs ShI7
discretionar Ve

9a. Jude henba- walker Jud9ed_ her own Cavse
as rts her eSre3Siaus pristonduct resultinA 12 Structure |
errors. Court Avdio imPlicates ber as an bath breaker,

a3. Bsa 03/16/4019 Petitioner Sled Sor relvel’ in
State hrShest lourt ($7c ) Pursuant be their Lonstitebjonal
Powers (nous tn FullCoort, * sac-la#9A & 1283 ),

a4. The Disterct Atbbrine Y yeluses ty Nive n72 LoPres
of her Pleadinds, erreneaui\’ Sendind CoFies ot Service te
un loyal Shand bY Cau 2el oy Or ina | trial Process.

as. Havin 4 beélome Aware rm Consistentl?Y tr
Lhe dark usable de rebut, I remind Court im a Favetto

derendant 05 dOllowed- on wla3/aoit, file rel nbr 37,

2b. Filed_bus © notice of GPPeatan’a @ On 09/a#F/ 2019
at Merelnbr. lO. 0 resfectlollY reGuest all nohce be Sent

do Woe LontY Tar\. Twelve daYs later on 10/09/8014, Court

denied Motion for Full and Fair Hearinds, and Yindretivel ¥

refused. to Novi FY Petitioner, wha Couid nat then affeal.

“ Court turds are not Provided. ta indi Jent Plaintiffs to
Prosecute Civi! Claims, or Unsub Stan tiated Post - Conviction
anerSoations™~ rd @ Sie re} wbr. ins

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 25 of 28

AF of 3B,

AF. On Ii/as/201% ADA Tone Suflivan files
On APPendiX and_APPellee brie? in the States biShest
Court In PeSPon Se ty Petition far Extraordinar ¥ Relred
6T2-1daF92 at P* IS-16.

ag. The ADA vindtchvely ils be Serve this
Petitimaer at the listed involved. PartieS address of
S Paul © Wivaan Drive. westBollSton MA 01583 ( County sai) ),
See Pode | of Docket Sheet.

29. EroneousiY ADA ServeS her 74 do an old_
Civ | ON Oddress .

30. In the States bi Thest Court Petitioner
Paes a mabon to LomPel Clerk Madistrate Por tssr n>
his duties and_releaSe relerdin ds 25 reduested_ by
Faretle detendant. See STC~ 18492 a} PH Fe.

3i. An AMidavt attached exPlainin 9 the.

Lomduet of the madistraté 1s prissin Ss Sram the recare..
See, P4EI8 (yalio/2019 ),

3a. Petitioner Studies Finley Halbert and
Coleman V. ThomSen ‘5 dic te.
Case 4:20-cv-40037-TSH Document1 Filed 03/24/20 Page 26 of 28

/\
— ~~
5 or oO ft ID

33. Dv 1a/a4/ 2014 Pad ano en ite 3 Oo Peddie i)
pe Advisor ¥ ond or Su Perviso ry Mandamus torth
the States bidhest Lourt. see NO. QE -OIG&

34. Pelitioner reLuvest Pines ttabiar dn Whether
Postlonvictron A_L.M. Role 306b), as aPPlred_ to

Pelihener is a birectAffeal ar a Cllotera/ Attack.
See, Exhibst No. OF-142

35. Ow o1/18/40a0 Pebtoner files in the States
Lidhest Loort i (1) a redtuest tor Cor¥ of APPellee.
brret > (a) a motion to Correct miscalee lated. Sentence,
GS DTve now belome Aware L Was Vind rctivel/ lef}
ta State. Prison beYonad ex Pivahis 7 ate Sentenle i ord
(2) O Mhbon yr Sanctions ord Sor immediate

releosS? an FerSova\ Reco%nizance Pendir3 resolvtiver
oF AN matterS. See, STC -18792 at PR Go- a3.

36. The Stole hiShest Lourt Sent onl¥Y Poblee

docket Sheet. They have. Previaws/ ¥ retused. by Send
me Ca7y ot the UServed_brret ( L retvuesded. CoP bY

Phone Loith Case workers I waSdold_ to redvesd sn
writin) and_ relsed_to Privide GPy af brief
re uested in Writing, You See itsimPle. If Dy
Provide d_ Court Audio, of feials become Dath breakers,
Case 4:20-cv-40037-TSH Document1 Filed 03/24/20 Page 27 of 28

29 nt 3a.
3h - ALM R.Crim. P. Rule 30 Motion CheallenGin 3 GQ

Sos lty Plea ane C.- lack ot Volon tariaess, 1S the only aYenue

Siar BPPO\ant review of the Valrdtty alblbe Sucdty Pleo in the

. s
clad. J Mircea l

ot ee f ld.
a oe Pre IA LL Pe PDD

2% Mass. Re Crim. P Sol 372 Mass 90011999) ] bas been

treated. as a Callateral Proce edin 2 and request Be Dieco very
te include transcriPt 6 discretionec¥. Rule 30 (c)(4)

3% As thrs is Petitioner's direct reviety asarrdaht do
Dn @. oP Pec. \, be 7s GOmPle@tely disarmed. tasthout denzti + a?
trial transer: Pb, Fun ds or evert APPoialment of LZunsel.

40. And. Bras Tud9es usith Personal interests are

PuPoselY Cashing tA. on Such discre tionar ¥ Procedure in
lomP lete disre Sard tor Mauorni by OPinion nm Hoa\ bert Vv,

Michi San, 595 US. boss 18S §. cL O5R72 (4006).

4h Tria\ transcri'Pt Vindivates SuPremac? Claims thet
exeLu live Proseudoc Joined Lands loith Judicial Clerks &
dudde< to Subvert C Fare tla. delbndants lonstetutom S?xth,
anh Fasrteenth Amendment riGlats in aPen Coord. Whether delay
nn Obtainind transer? Plo 75 on ids Pace inadedtuate Procedure
s} Rule 20 or arbitrary jn action, the resul? 1S inde Pendent

due froces< and. E tual Prote ctron Claim 6s the Louct nits

Word_S “tboited_ the dur to efual Justice to indi Gent Lnitia|~
Review defendants jn the “one and_only area] of reGhts

 
Case 4:20-cv-40037-TSH Document 1 Filed 03/24/20 Page 28 of 28

4 db PS.

42. The AEDPA MY vot introde, 12 Or
UnreoSonable manner uisn the Petjtoners
Constitetiona | riGht under Art 1 $9 Cla tb
access to Phe Writ ts meanin Stl)’ Challe de

the. le Bol ty aif by S Force brite iSetn ts
ao Loerced— Plea -

4% San7e E pene Ist addess bipe.
merits of Pettraner dePreruacY’ Claims +

allele iz trans T0855 4 § ale Seferatiors O i
Pawwoers aed veacB ;

5: Goed. brivis J, PP usc z (FTE __

declare. under Feral t? ot Perist the Dies Jorn 4
true and_ accurate.

03/121 ABO

Vi ee | __
